



Exhibit 10.1


Heartland Financial USA, Inc.
2012 Long-Term Incentive Plan
Director Restricted Stock Unit Award Agreement
The Participant specified below is hereby granted a restricted stock unit award
by Heartland Financial USA, Inc. (the “Company”), under the Heartland Financial
USA, Inc. 2012 Long-Term Incentive Plan (the “Plan”). The restricted stock units
awarded by this Award Agreement (this “Agreement”) shall be subject to the terms
of the Plan and the terms set forth in this Agreement. All capitalized terms
used in this Agreement and not otherwise defined have the meaning assigned to
them in the Plan.
Section 1.Award. The Company hereby grants to the Participant an award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one Share in the future, subject to the
terms of this Agreement and the Plan. For purposes of this Agreement:


The “Participant” is ______________________________.
The “Grant Date” is ______________________________.
The number of RSUs is ____________________________.



Section 2.    Restricted Period.
(a)
The “Restricted Period” for all of the RSUs shall begin on the Grant Date

and end on June 5 of the year following the Grant Date; provided that the
Participant’s Termination of Service has not occurred prior thereto and the
Participant has attended 75% of all board meetings.
(b)
Notwithstanding the foregoing provisions, the Restricted Period shall lapse
immediately and the RSUs shall become fully vested immediately upon (i) the
death of the Participant or (ii) a Change in Control that occurs on or before
the Participant’s Termination of Service.



(c)
If the Participant’s Termination of Service occurs prior to the expiration of
the Restricted Period, the Participant shall forfeit all right, title and
interest in and to the RSUs as of such Termination of Service.



Section 3.    Settlement of RSUs. Delivery of Shares or other amounts under this
Agreement and the Plan shall be subject to the following:
(a)
Delivery of Shares. After the Restricted Period has lapsed, the Company shall
deliver to the Participant one Share free and clear of any restrictions in
settlement of each of the vested and unrestricted RSUs within 30 days following
the end of the Restricted Period.



(b)
Compliance with Applicable Laws.  Notwithstanding any other term of this
Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Agreement or the
Plan unless such delivery or distribution complies with all applicable laws and
the applicable rules of any securities exchange or similar entity.






--------------------------------------------------------------------------------







(c)
Certificates Not Required.  To the extent that this Agreement and the Plan
provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.



Section 4.    Withholding.  While awards to non-employee directors generally
will not be subject to tax withholding requirements, the Company shall have the
right to require the Participant (or if applicable, permitted assigns, heirs and
Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any applicable tax requirements prior to the delivery date of any Shares
in connection with the Award. 
Section 5.    Non-Transferability of Award. The Award, or any portion thereof,
is not transferable except as designated by the Participant by will or by the
laws of descent and distribution or pursuant to a “qualified domestic relations
order” as defined in the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended. Except as provided in the immediately
preceding sentence, the Award shall not be assigned, transferred, pledged,
hypothecated or otherwise disposed of by the Participant in any way whether by
operation of law or otherwise, and shall not be subject to execution, attachment
or similar process.  Any attempt at assignment, transfer, pledge, hypothecation
or other disposition of the Award contrary to the provisions hereof, or the levy
of any attachment or similar process upon the Award, shall be null and void and
without effect.
Section 6.    No Rights as Shareholder. The Participant shall not have any
rights of a Shareholder with respect to the RSUs, including but not limited to
voting rights, prior to the settlement of the RSUs pursuant to Section 3 above
and issuance of Shares as provided herein.
Section 7.    Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring all or substantially all of the Company’s assets or
business. If any rights of the Participant or benefits distributable to the
Participant under this Agreement have not been settled or distributed at the
time of the Participant’s death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Agreement and the Plan. The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form as the Committee may require. The
Participant’s designation of beneficiary may be amended or revoked from time to
time by the Participant in accordance with any procedures established by the
Committee. If a Participant fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any benefits that would
have been provided to the Participant shall be provided to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the provision of the Designated Beneficiary’s benefits under this
Agreement, then any benefits that would have been provided to the Designated
Beneficiary shall be provided to the legal representative of the estate of the
Designated Beneficiary.
Section 8.    Administration.  The authority to manage and control the operation
and administration of this Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan. Any interpretation of this
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Agreement or the Plan shall be final and binding on all
persons.
Section 9.    Plan Governs. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the secretary of the
Company. This Agreement shall be subject to all interpretations, amendments,





--------------------------------------------------------------------------------





rules and regulations promulgated by the Committee from time to time.
Notwithstanding any term of this Agreement to the contrary, in the event of any
discrepancy between the corporate records of the Company and this Agreement, the
corporate records of the Company shall control.
Section 10.    Not an Employment Contract. Neither the Award nor this Agreement
shall confer on the Participant any rights with respect to continuance of
employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant’s employment or other
service at any time.
Section 11.    Amendment.  Subject to Section 14 and Section 15 below, this
Agreement may be amended in accordance with the provisions of the Plan, and may
otherwise be amended in writing by the Participant and the Company without the
consent of any other person.
Section 12.    Governing Law. This Agreement, the Plan and all actions taken in
connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws, except as superseded by applicable federal law.
Section 13.    Validity. If any provision of this Agreement is determined to be
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal or invalid provision had never been included herein.
Section 14.    Section 409A Amendment. The Award is intended to be exempt from
Code Section 409A and this Agreement shall be administered and interpreted in
accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Agreement without the
consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.
Section 15.    Clawback. The Award and any amount or benefit received under the
Plan shall be subject to potential cancellation, recoupment, rescission, payback
or other action in accordance with the terms of any applicable Company or
Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company’s or a Subsidiary’s application, implementation and enforcement of
(a) the Policy and any similar policy established by the Company or a Subsidiary
that may apply to the Participant and (b) any provision of applicable law
relating to cancellation, rescission, payback or recoupment of compensation, and
agrees that the Company or a Subsidiary may take such actions as may be
necessary to effectuate the Policy, any similar policy and applicable law,
without further consideration or action.




*    *    *    *    *





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf, and the Participant acknowledges understanding and
acceptance of, and agrees to, the terms of this Agreement, all as of the Grant
Date. This Agreement and any amendments or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but taken together
shall constitute a single contract.  Signature may be in electronic format,
including by electronic acknowledgement.
Heartland Financial USA, Inc.
lynnfullersiga07.jpg [lynnfullersiga07.jpg]
Print Name: Lynn B. Fuller
Print Title: Chairman and CEO
Participant
By: Via Electronic Acknowledgment
Print Name: Via Electronic Acknowledgment


    







